                Case 18-12773-BLS         Doc 3    Filed 12/10/18   Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 interTouch Holdings LLC,                            Case No. 18-12772 (_)

                    Debtor.

 In re:                                              Chapter 11

 interTouch Topco LLC,                               Case No. 18-12773 (_)

                    Debtor.



   COMBINED CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY
    INTEREST HOLDERS PURSUANT TO FEDERAL RULES OF BANKRUPTCY
               PROCEDURE 1007(A)(1), 1007(A)(3) AND 7007.1


               Pursuant to Rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of

Bankruptcy Procedure, the debtors and debtors-in-possession (collectively, the “Debtors”)

respectfully represent and set forth as follows:

               1.      Non-Debtor ST Holdings LLC, a Florida limited liability company, owns

100% of the equity interests in Debtor interTouch Topco LLC, a Delaware limited liability

company.

               2.      Debtor interTouch Topco LLC, a Delaware limited liability company, owns

100% of the equity interests in Debtor interTouch Holdings LLC, a Delaware limited liability

company.

Dated: December 10, 2018
       Wilmington, Delaware                         KLEIN LLC

                                                    /s/ Julia B. Klein
                                                    Julia B. Klein (Bar No. 5198)
                                                    919 North Market Street
Case 18-12773-BLS   Doc 3     Filed 12/10/18   Page 2 of 2



                               Suite 600
                               Wilmington, Delaware 19801
                               Phone: (302) 438-0456
                               Fax: (302) 300-1733

                               Counsel for interTouch Holdings LLC and
                               interTouch Topco LLC




                        -2-
